


110 HR 354 IH: Safe

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 354
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve school safety.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Against Violence in
			 Education Act or the SAVE Act.
		2.FindingsCongress finds the following:
			(1)The Department of Education reports
			 that—
				(A)in 2003–2004, six
			 States or outlying areas (Nevada, New Jersey, New York, Oregon, Pennsylvania,
			 Puerto Rico, and Texas) reported a total of 47 schools that were designated as
			 persistently dangerous;
				(B)in 2004–2005, four
			 States or outlying areas (New Jersey, Pennsylvania, Puerto Rico, and South
			 Dakota) reported a total of 39 schools that were designated as persistently
			 dangerous;
				(C)in 2005–2006,
			 seven States or outlying areas (Georgia, Maryland, New Jersey, New York,
			 Pennsylvania, Texas, and Puerto Rico) reported a total of 36 schools that were
			 designated as persistently dangerous; and
				(D)in 2006–2007,
			 seven States or outlying areas (Maryland, New Jersey, New York, Pennsylvania,
			 South Dakota, Texas, and Puerto Rico) reported an original finding of 34
			 schools that were designated as persistently dangerous (a final finding is not
			 yet available).
				(2)In
			 December 2006, the National Center for Education Statistics and the Bureau of
			 Justice Statistics released a joint report that contains the most recent data
			 available on crime and student safety, titled “Indicators of School Crime and
			 Safety: 2006” (the Indicators report).
			(3)The “Indicators” report is based on
			 surveys, research, and self-reported data; further it is not the most current
			 data available on K–12 school related crime.
			(4)The National Incident-Based Reporting
			 System (NIBRS) was developed by the Federal Bureau of Investigation as part of
			 the Uniform Crime Reporting (UCR) Program. NIBRS presents comprehensive,
			 detailed information about crime incidents to law enforcement, researchers,
			 governmental planners, students of criminology, and the general public. NIBRS
			 currently collects data on all reported incidents of crime. This data is
			 included in an annual UCR report. Because NIBRS collects the details of crime
			 incidents, it provides great specificity in reporting.
			(5)According to the
			 “Indicators” report, in the 2004–2005 school year, there were an estimated
			 54,900,000 students in pre-kindergarten through grade 12. Preliminary data on
			 fatal victimization show youth ages 5 to 18 were victims of 28
			 school-associated violent deaths from July 1, 2004, through June 30, 2005. In
			 2004, students ages 12 to 18 were victims of about 1,400,000 nonfatal crimes at
			 schools, including about 863,000 thefts and 583,000 violent crimes (simple
			 assault and serious violent crime), of which 107,000 were serious violent
			 crimes (rape, sexual assault, robbery, and aggravated assault).
			(6)The
			 Indicators report states that in 2005, 6 percent of students in
			 grades 9–12 reported they had carried a weapon on school property, and 10
			 percent of male students carried a weapon on school property. Further, a
			 February 2006 Department of Education report titled “Report on the
			 Implementation of the Gun Free Schools Act of 1994 in the States and Outlying
			 Areas” states that 2,143 students were expelled for bringing or possessing a
			 firearm. Of those, 58 percent were seniors, 31 percent were junior high, and 11
			 percent were elementary school.
			(7)The “Indicators”
			 report states that in 2005, 6 percent of students ages 12–18 reported that they
			 had been afraid of attack at school or on the way to and from school.
			(8)The “Indicators”
			 report states that in 2005, 6 percent of students ages 12–18 reported that they
			 either skipped school activities or avoided specific places in school because
			 they were fearful. Six percent of urban students, 4 percent of suburban
			 students, and 3 percent of rural students reported avoiding activities or
			 places.
			(9)The “Indicators”
			 report states in 2005, 24 percent of students ages 12–18 reported that street
			 gangs were present at their school during the previous six months.
			(10)The
			 Indicators report states in 2005, 28 percent of students ages 12
			 to 18 reported having been bullied in schools in the last 6 months.
			(11)The Office of the New York State
			 Comptroller’s May 2006 report found that at schools they sampled more than 80
			 percent of the documented incidents were not reported to the State, and in a
			 number of instances the most serious types of incidents were unreported such as
			 sexual offenses and incidents involving the use of a weapon.
			(12)Accurate data is important to meet the
			 educational goal of safe climate for academic achievement. Accurate data
			 enables administrators to assess the impact of programs that have been
			 implemented to promote school safety and to assess whether additional efforts
			 are needed. Accurate data provides the basis for grant applications and other
			 funding. Accurate data is useful in assessing the costs associated with
			 discipline problems and allocating resources appropriately. Accurate data is
			 useful in determining whether goals are being accomplished and can assist in
			 developing solutions for prevention and intervention.
			(13)In its October 23, 2006, appearance before
			 the Secretary’s advisory committee meeting on the unsafe school choice option
			 (USCO)and the identification of persistently dangerous schools, the Office of
			 the Inspector General (OIG) of the Department of Education reported that it had
			 audited five States on the USCO: California, Georgia, Iowa, New Jersey, and
			 Texas. The OIG identified common trends in States’ USCO policies that are not
			 consistent with the non-regulatory guidance, including: common violent offenses
			 being excluded from the persistently dangerous determination;
			 measuring disciplinary outcomes rather than the occurrence of violent
			 incidents; and requiring thresholds to be met for two to three consecutive
			 years before identifying a schools as persistently dangerous. Based on issues
			 identified through the audits, the OIG encouraged the Department and the
			 Congress to consider amending the USCO provision to require States to ensure
			 that their USCO policies meet three basic requirements: that all violent
			 incidents, according to State code, are factored into the persistently
			 dangerous school determination, without the use of disciplinary action
			 qualifiers; that benchmarks for determinations of persistently dangerous
			 schools are set at reasonable levels that are supported by objective and
			 reliable data; and that determinations are identified based upon the most
			 current year of data.
			(14)On October 24, 2006, Secretary Spellings
			 stated before the advisory committee meeting on the unsafe school choice option
			 and the identification of persistently dangerous schools, that “better
			 coordination and connection could be made with that community both from the law
			 enforcement side and from the school side,” and discussed the issue of data
			 sharing and information between law enforcement and educators.
			(15)The Center for Social and Emotional
			 Education recently commissioned a national survey of 40 school leaders
			 (principals, superintendents, State Department of Education and national level
			 leaders) from across America (MMS Education, 2006). Over 90 percent of the
			 school leaders interviewed indicated that school climate was an area of
			 interest and focus. In fact, 82 percent stated that school climate was an
			 “extremely important” or “very important” topic. Importantly, 79 percent of the
			 school leaders who used school climate evaluations discovered that they
			 generated positive school improvement change.
			(16)There is a growing
			 body of research that powerfully supports the idea that how we feel about
			 school—or school climate—affects student learning and development.
			3.School safety
			 choice option
			(a)In
			 generalSection 9532 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7912) is amended to read as follows:
				
					9532.School safety
				choice option
						(a)In
				generalEach State receiving
				funds under this Act shall establish and implement a statewide policy requiring
				that a student who is attending a public elementary or secondary school that
				does not have a safe climate for academic achievement, as determined by the
				State in consultation with a representative sample of local educational
				agencies, parent groups, and local law enforcement agencies or other experts in
				the area of school safety, or who becomes a victim of a violent criminal
				offense, as determined by State law, while in or on the grounds of or on a
				school bus of, or on a school function of, a public elementary school or
				secondary school that the student attends, be allowed to attend a safe public
				elementary school or secondary school within the local educational agency,
				including a public charter school. The policy shall further provide for the
				option of counseling or removal of the offender where appropriate.
						(b)Determinations
				of safe climate
							(1)In
				generalA determination
				whether a school has a safe climate for academic achievement for purposes of
				subsection (a) must be based on verifiable data that is reported in a
				consistent and uniform manner as prescribed by the State education agency. The
				Secretary shall provide guidance on what the best practices are for
				implementation and monitoring of the policies required by this section.
							(2)School must
				develop planIf a school is determined not to have a safe climate
				for academic achievement, it shall develop and implement strategic and tactical
				interventions, based on analysis of the data and issues of local concern, to
				create a safer school environment.
							(3)Reporting by
				StatesEach State shall
				submit to the Secretary for review its policies on how it determines whether a
				school has a safe climate for academic achievement. If, after review of the
				State’s policies, the Secretary determines that the policies would be
				ineffective in determining whether a school has a safe climate for academic
				achievement, the Secretary may require the State to redevelop those policies.
				Each State shall report to the Secretary, on an annual basis, the number of
				schools determined not to have a safe climate for academic achievement, the
				number of students who have transferred, and the number of offenders who have
				been removed pursuant to this section.
							(4)Request that FBI
				Provide InformationThe
				Secretary shall request the Director of the Federal Bureau of Investigation to
				make available for inclusion in the report on Indicators of School Crime and
				Safety any data or other information the Bureau has available, through the
				Uniform Crime Reporting System or the National Incidents-Based Reporting
				System, on the occurrence and incidence of school-related crime in elementary
				and secondary schools. The Secretary shall make available any data or other
				information it receives from the Bureau to the States.
							(5)Inclusion in
				policiesEach State shall, in
				developing its policies on how it determines whether a school has a safe
				climate for academic achievement, include information on school related crime
				data, without the use of disciplinary action qualifiers, reported pursuant to
				title IV (including section 4141) and collected by the National Incidents Based
				Reporting System, or information consistent with that which is reported in the
				National Incident Based Reporting System, if the State is not certified under
				that system. The policies shall provide for the comparison and evaluation for
				consistency of the information collected under this section.
							(c)Parental
				notification
							(1)In
				generalEach State shall complete its determinations under
				subsection (a) as to which schools do not have a safe climate for academic
				achievement in time to permit the local educational agencies to allow, at least
				45 days before the start of the school year, a student who would attend such a
				school to instead attend a safe school, as provided in subsection (a).
							(2)NoticeAfter
				making such a determination, the State shall notify the local educational
				agency of the determination. Within a reasonable time after being so notified,
				the local educational agency shall provide, to the custodial parent or guardian
				of each student in the school, a notice of the determination. The notice shall
				describe the determination and explain that, by reason of the determination,
				the student is allowed by subsection (a) to attend another school.
							(3)Form of
				noticeA notice to a parent under paragraph (2) shall be in an
				understandable and uniform format and, to the extent practicable, in a language
				that the parent can understand.
							(d)Evaluations by
				StatesEach State shall, on an ongoing basis, using verifiable
				documentation, evaluate the extent to which local educational agencies are in
				compliance with this section.
						(e)CertificationAs
				a condition of receiving funds under this Act, a State shall certify in writing
				to the Secretary that the State is in compliance with this section. The
				certification must be based on verifiable data that is reported in a consistent
				and uniform manner as prescribed by the State education agency.
						(f)Periodic
				evaluationThe Inspector
				General of the Department of Education shall conduct an independent annual
				evaluation of the extent to which States are in compliance with this section.
				Each annual evaluation shall cover a sample of States, selected on a rotating
				basis.
						.
			(b)Conforming
			 amendmentThe table of contents at the beginning of such Act is
			 amended by striking the item relating to section 9532 and inserting the
			 following:
				
					
						9532. School safety choice
				option.
					
					.
			4.Uniform
			 management information and reporting system relating to safe and drug-free
			 schoolsSection 4112 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is amended in
			 subsection (c)(3) as follows:
			(1)CertificationSubparagraph
			 (D) is amended by adding at the end the following: For each school, the
			 local educational agency concerned shall certify to the State education agency
			 that the information reported under this subparagraph is accurate and complete.
			 Each State shall report such information to the Secretary on an annual basis. A
			 local educational agency that intentionally fails to report complete and
			 accurate information is not in compliance with this subparagraph and shall not,
			 during any period of noncompliance, receive any funds under this
			 Act..
			(2)Multiple
			 perpetratorsSuch subsection (c)(3) is further amended by adding
			 at the end the following:
				
					(F)Incident with
				multiple perpetratorsFor purposes of this paragraph, an incident
				that involves more than one perpetrator shall be treated as a single incident
				with multiple perpetrators.
					(G)Handbook for
				school crime, offense, and incident reportingThe Secretary shall publish a handbook for
				school crime, offense, and incident reporting, modeled after the Handbook for
				Campus Crime Reporting, to provide clear guidance on specifically what crimes,
				offenses, and incidents must be reported to meet the reporting requirements of
				this paragraph. The handbook shall provide assistance and explanation in a step
				by step and readable manner, and provide contact information if further
				assistance is necessary. The handbook shall also include the recommendations of
				the Secretary on using consistent national definitions for the crimes,
				offenses, and incidents which are required to be reported pursuant to this
				paragraph. The first such handbook shall be published not later than 6 months
				after the date of the enactment of the Safe
				Schools Against Violence in Education Act.
					(H)Evaluations by
				StatesEach State shall, on an ongoing basis, evaluate the extent
				to which local educational agencies are in compliance with this paragraph. The
				evaluation shall include an assessment of the accuracy of the information
				described under subparagraph (B).
					(I)Periodic
				evaluationThe Inspector
				General of the Department of Education shall conduct an independent annual
				evaluation of the extent to which States are in compliance with this paragraph.
				Each annual evaluation shall cover a sample of States, selected on a rotating
				basis.
					.
			5.Gun-free
			 requirementsSection 4141 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7151) is
			 amended—
			(1)in subsection
			 (d)—
				(A)in the matter
			 preceding paragraph (1), by striking shall provide to the State, in the
			 application requesting such assistance— and inserting shall, in
			 the application requesting such assistance or using a form designated by the
			 State for such purpose, provide to the State the following information,
			 together with a certification that the information so provided is accurate and
			 complete:;
				(B)in paragraph (1)
			 by striking ; and at the end and inserting a period;
				(C)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by inserting after subsection
			 (b), the following: or any modifications allowed under
			 subsection (b) that result in removals or long-term suspensions rather than
			 expulsions,; and
					(ii)in
			 subparagraph (B), by inserting after expelled the following:
			 or removed or suspended for a long term; and
					(D)by adding at the
			 end the following:
					
						(3)a description of
				the circumstances surrounding every incident in which any person who is not
				legally permitted to possess a firearm, student or non-student, is determined
				to have brought a firearm to a school or on a school bus or on a school
				function or school-related activity, or to have possessed a firearm at a school
				or on a school bus or during a school function or school-related activity,
				under the jurisdiction, control, and authority of that local educational agency
				or its employees or agents, including—
							(A)the name of the
				school concerned;
							(B)the number of
				persons involved, student or non-student, if any; and
							(C)the type of
				firearms concerned.
							;
				and
				(2)by adding at the
			 end the following:
				
					(i)Evaluations by
				StatesEach State shall, on
				an ongoing basis, evaluate the extent to which local educational agencies are
				in compliance with this section. The evaluation shall include an assessment of
				the accuracy of the information described in subsection (d). A local
				educational agency that intentionally fails to report complete and accurate
				information is not in compliance with this subsection and shall not, during any
				period of noncompliance, receive any funds under this Act.
					(j)Periodic
				EvaluationThe Inspector
				General of the Department of Education shall conduct an independent annual
				evaluation of the extent to which States are in compliance with this section.
				Each annual evaluation shall cover a sample of States, selected on a rotating
				basis.
					.
			6.Additional
			 authorized activities for local educational agencies to implement school safety
			 plansSection 4115 of the
			 Elementary and Secondary Education Act of 1965 (42 U.S.C. 7115) is amended in
			 subsection (b)(2) by adding at the end the following:
			
				(G)Establishing and implementing a
				comprehensive school safety plan that incorporates input from the community,
				including local law enforcement, and is updated at least every year.
				(H)Ensuring that all
				members of the school district staff, including part-time employees and
				substitute teachers, are trained in all necessary elements of the comprehensive
				school safety
				plan.
				.
		7.Funding priority
			 for schools that do not have a safe climate for academic
			 achievementSection 4121 of
			 the Elementary and Secondary Education Act of 1965 (42 U.S.C. 7131) is amended
			 by adding at the end the following:
			
				(c)Priority for
				schools that do not have safe climateIn
				determining which persons are to receive grants, contracts, and cooperative
				agreements under subsection (a), the Secretary shall consider the extent to
				which the proposed grant, contract, or cooperative agreement will benefit
				schools that do not have a safe climate for academic achievement and shall give
				extra weight to proposals that will benefit such
				schools.
				.
		8.School climate
			 surveySection 4121(a) of the
			 Elementary and Secondary Education Act of 1965 (42 U.S.C. 7131(a)) is
			 amended—
			(1)in paragraph (8)
			 by striking and at the end;
			(2)by redesignating
			 paragraph (9) as paragraph (10); and
			(3)by inserting after
			 paragraph (8) the following:
				
					(9)the administration of a schoolwide climate
				survey of students, parents, and school personnel that—
						(A)should be used as
				a pre-post intervention measure to—
							(i)promote student
				participation and the recognition of “student voice”;
							(ii)build authentic
				school-home-community partnerships;
							(iii)promote an
				authentic learning community; and
							(iv)create a
				collaborative plan for school improvement; and
							(B)should
				measure—
							(i)the degree to
				which collaborative leadership and a professional learning community exist,
				including—
								(I)the degree to
				which school administrators are effective in communicating with different role
				groups and in setting high performance expectations for teachers and students;
								(II)the establishment
				of an effective school leadership team; and
								(III)the amount and
				quality of involvement of parents and community members in the school;
								(ii)the
				personalization of the school environment, including—
								(I)the quality of the
				interpersonal and professional relationships between teachers and students;
								(II)student
				self-discipline and tolerance for others; and
								(III)students’ care
				and respect for one another and their mutual cooperation; and
								(iii)the strength of
				the curriculum, instruction, and assessment, including—
								(I)student attention
				to task and concern for achievement at school;
								(II)the
				identification of a set of essential learnings in core academic areas in which
				students must demonstrate achievement in order to advance to the next level;
				and
								(III)the promotion of
				service programs and student activities as integral to an education, providing
				opportunities for all students that support and extend academic learning;
				and
								.
			9.Authorization of
			 appropriations for Safe and Drug-Free Schools and CommunitiesSection 4003 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7103) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 $650,000,000 for fiscal year 2002 and inserting
			 $700,000,000 for fiscal year 2008; and
				(B)by inserting
			 before the semicolon the following: , of which $15,000,000 shall be
			 available for each such fiscal year to carry out section 9532(b)(2);
			 and
				(2)in paragraph (2)
			 by striking such sums for fiscal year 2002 and inserting
			 $250,000,000 for fiscal year 2008.
			
